  Case 17-04831        Doc 33  Filed 10/25/19 Entered 10/27/19 17:54:40                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      17-04831
Christopher M Fabbri                         )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

           ORDER GRANTING MOTION TO AUTHORIZE LOAN REFINANCING

       This matter coming before the Court on the Debtor's motion to refinance, due notice having
been given, and the Court being advised in the premises,

  IT IS HEREBY ORDERED THAT:

  The Debtor is granted authority which allows the Debtor and Debtor's ex-spouse to refinance the
subject property to remove the Debtor's name from the mortgage and allow the Debtor to execute a
quitclaim deed of the property to his former spouse and for such other and further relief this court
deems just and equitable.




                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: October 25, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
